IN THE
                         TENTH COURT OF APPEALS

                               No. 10-13-00249-CV

MILTON L GARDNER,
                                                          Appellant
v.

KIMBERLY REINDOLLAR,
                                                          Appellee


                          From the 77th District Court
                           Limestone County, Texas
                            Trial Court No. 30,200-A


                                     ORDER


      Milton L. Gardner appealed the trial court’s final protective order issued against

Gardner and for the protection of Kimberly M. Reindollar. We affirmed the trial court’s

order on March 27, 2014. Gardner has now filed a Motion for Stay of Mandate and a

motion to dispense with the service requirements of Rule 9.5 of the Texas Rules of

Appellate Procedure. Gardner’s motion for a stay of the mandate is denied. The

motion does not meet the requirements for a stay of this Court’s mandate. See TEX. R.
APP. P. 18.2. Further, we use Rule 2 to dismiss Gardner’s motion to dispense with the

service requirements. See TEX. R. APP. P. 2.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion for stay denied
Motion to dispense with service requirements dismissed
Order issued and filed July 17, 2014




Gardner v. Reindollar                                                          Page 2